El Juez Asociad© Señor Travieso
emitió la opinión del tribunal.
Bautista Rosado Vélez alega substancialmente en la de-manda que' los demandados, confabulados y puestos de acuerdo, bicieron público que el demandante sustrajo ilegal, criminal, maliciosa y voluntariamente un lote de maderas ex-tranjeras de dentro de una casa o edificio de los demandados, a sabiendas de que tal lote de madera pertenecía a dichos de-mandados ; que además requirieron los servicios de la policía de Arecibo para arrestarlo y molestarlo públicamente, regis-trando su hogar en el barrio Esperanza, de Arecibo, y hacién-dole comparecer a dicha ciudad para detenerlo, investigarlo y avergonzarlo públicamente; que los demandados le impu-taron públicamente esos hechos a sabiendas de que lo hacían falsa y maliciosamente y sin ninguna causa probable; que los actos de los demandados han menospreciado su prestigio, negándole sus vecinos ocupación, recibiéndolo con descon-fianza y suspendiéndole el crédito1, siendo a la vez presa de graves padecimientos por la humillación a que ha sido some-tido ; que los daños que ha sufrido son consecuencia natural y probable de las imputaciones falsas, ilegales, criminales y voluntarias de los demandados, y que estima esos daños en la cantidad de $1,000.
Oída la prueba del demandante, los demandados formu-laron una moción de nonsuit, que la corte de distrito declaró con lugar, desestimando la demanda por sentencia que es ahora objeto del presente recurso de apelación.
El apelante sostiene que la corte inferior erró:
*117“I. Al decidir que los hechos del caso presente constituyen una acción de persecución maliciosa, y que los requisitos esenciales de la misma no se alcanzaron con la evidencia aportada.
“II. Al concluir que tampoco cabe aquí la acción de daños por injuria y calumnia, ya que no aparece que los demandados ‘hayan exteriorizado, ni menos publicado, injuria o calumnia alguna contra el demandante. ’
“III. Al pesar con error grave y manifiesto la evidencia del actor, y deducir de ella conclusiones contrarias a derecho, y que no se justificó prima facie la acción del demandante.”
La demanda es ambigua, pues de ella uo aparece cla-ramente si la acción ejercitada es la de daños y perjuicios por calumnia, que regulada ley especial sobró la materia, de 19 de febrero de 1902 (Comp. 1684-1694), o la de daños y per-juicios por persecución maliciosa, comprendida en los artí-culos 1802 a 1810 del Código Civil, edición de 1930. El Lecho, sin embargo, carece de importancia, porque, a nuestro juicio, la prueba aducida por el demandante no sostiene ninguna de las dos acciones.
 El primer caso resuelto en esta jurisdicción sobre la acción por persecución maliciosa, es el de Parés v. Ruiz, 19 D.P.R. 342. De acuerdo con él, “en las acciones por persecución-maliciosa, cuatro son los elementos esenciales que deben alegarse, y probarse, a saber:
“1. Que el demandante ha sido denunciado por el demandado.
“2. Que la causa terminó de modo favorable para el demandante.
“3. Que fué seguida maliciosamente y sin que existiera causa probable.
“4. Que el demandante sufrió daños y perjuicios como consecuen-cia de ello. Field on Damages, artículo 686, pág. 544; 26 Oye., 8; Breneman v. West, 21 Tex. Civ. App., 21, 50 S. W. Rep., 471; Collins v. Campbell, 18 R. I. 738, 31 Atl. Rep. 832.”
Examinada la demanda, se advierte en seguida que han dejado de alegarse los requisitos I y II, supra, si. bien con-tiene alegaciones específicas sobre el III y IV. La demanda, pues, no alega hechos suficientes constitutivos de la acción de daños por persecución maliciosa, lo que sería suficiente para *118la desestimación de la misma. Y no pnede decirse qne las insuficiencias de la demanda lian sido suplidas por la evi-dencia, pues de ésta no aparece que ninguno de los deman-dados formulara denuncia alguna contra el demandante. Los demandados simplemente dieron cuenta al sargento Ja-cinto Alvarez, de la policía de Arecibo, del hecho de haberles sido sustraída la madera y el sargento ordenó la investiga-ción de rigor. Su declaración a ese extremo1 fue la siguiente:
“P. ¿Qué le explicó don Manuel Rosado para proceder contra Bautista Rosado? — Que él estaba fabricando una casa en el barrio Esperanza y le faltaba una madera.
“P. ¿De dónde le faltaba la madera? — De su casa, que se la ha-bían llevado.
“P. ¿Una casa construida? — Que la estaba construyendo.
“P. ¿De ahí alegaba él que se había sacado la madera? — Sí, se-ñor; y entonces mandé al guardia Alayón.
“P. ¿Dijo sobre quién sospechaba?
“Abogado Sr. Pérez Casaldue: Me opqngo.
“P. ¿Qué le indicó con respecto a Bautista Rosado ese día?
“Abogado Sr. Pérez Casaldue: Me opongo.
“Hon. Juez: Se admite la pregunta.
“Abogado Sr. Pérez Casaldue: Excepción.
“Testigo: Dijo que había sospechado de eierto individuo, pero no recuerdo qué individuo, quién me dijo.
“P. ¿De acuerdo con lo que le expresó actuó? — En seguida mandé a un guardia.
“P. ¿Qué guardia? — Al guardia Alayón 226, que investigara el asunto. ’ ’
Más adelante, en su declaración, dijo:
“P. ¿Exactamente Manuel Rosado no le indicó sobre Bautista Rosado ?
“Abogado Sr. Pérez Casaldue: Me opongo.
“Hon. Juez: Sugestiva.
‘ ‘ Testigo: No puedo decir.
“P. ¿Alayón hizo la investigación en el barrio? — Sí, señor.
“P. ¿Le dio cuenta? — Sí, señor.”
*119Evarista Chacón, esposa del demandante, declaró que a quien la policía denunció fné a Eustaquio Pérez, hijo de la declarante, y no a Bautista Vélez, el demandante.
Por último, declaró el propio demandante, quien dijo:
“P. ¿De qué? — De las tablas.
“ P. ¿ Qué ocurrió entonces ? — Miró el borderó y cogió un libro y vino y apareció Eustaquio Pérez denunciado y dijo, váyase, y nos fuimos.
“P. ¿A Ud. no lo denunciaron? — No, señor.”
No puede resolverse, pues, que el primer requisito que-dara prohado. En cuanto al segundo, tampoco se probó. En relación con él, sólo aparece del récord lo siguiente, de-clarado por Evarista Chacón:
“P. ¿A quién llevaron a la Corte? — A Eustaquio Pérez.
“A preguntas del abogado Sr. Mercader, declaró:
“P. ¿Eustaquio Pérez salió bien de ese asunto? — Sí, señor.
“P. ¿Libre? — Absolutamente.
“P. ¿Se demostró finalmente que era una falsedad? — Que era una falsedad.”
De modo que, ni la demanda contiene las alegaciones esen-ciales de una acción por persecución maliciosa, ni, asumiendo que las contuviera, quedó establecida por la prueba. No co-metió la corte el primer error.
¿Se probó un caso de calumnia? Opinamos que no, por los mismos fundamentos que tuvo la corte inferior, a saber, que en ningún momento profirieron los demandados acusación alguna contra el demandante. Sus actuaciones se limitaron a denunciar el hecho ante las autoridades correspondientes. La sección 3 de la ley de 19 de febrero de 1902, (pág. 234, Comp. 1686) al definir “calumnia,” dice:
“Se entiende por calumnia la publicación falsa o ilegal, que no sea un libelo, y que impute a una persona la comisión de un hecho constitutivo de delito, o tienda directamente a perjudicarle con rela-ción a su oficina, profesión, comercio o negocios, o que, como conse-cuencia natural, le cause daños reales y efectivos.”
*120■ Hemos examinado las declaraciones del sargento Álvarez y del guardia Alayón ante quienes se quejó Manuel Rosado, y no aparece de ellas que éste imputara al demandante delito •alguno. En cuanto al otro demandado, su intervención con-sistió en acompañar al policía que Mzo la investigación ñasta la casa del demandante.
Tampoco aparece probada la alegación de que la policía allanara el bogar del demandante. La testigo Evarista Chacón, esposa del demandante, declaró que la policía no entró eñ la casa; que al preguntar por las tablas que había delante de las puertas, paradas, ella les dijo que si reconocían que las tablas eran de ellos se las llevaran y que en la corte se verían; y que entonces se llevaran las tablas. El deman-dante no fué ni denunciado ni arrestado. Solamente fué ci-tado por la policía para comparecer como testigo en una in-vestigación en la que figuraba como denunciado Eustaquio Pérez.
No erró la corte inferior en la apreciación que hizo de la prueba.

Debe confirmarse la sentencia recurrida.